DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 04/28/2020. It is noted, however, that applicant has not filed a certified copy of the 202020677581.3 application as required by 37 CFR 1.55. See the notice sent 03/09/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “an inner side of the vamp” in line 7. It appears that this limitation should read --the inner side of the vamp--, as this element has been previously recited in lines 2-3.
Claim 1 recites the limitation “a top side of the sole” in lines 8-9. It appears that this limitation should read --the top side of the sole --, as this element has been previously recited in line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 2 recites the limitation “a Laban insole” in lines 2-4. It is not clear what structure is encompassed by the term ‘Laban.’ For purposes of examination the limitation is treated as reading --an insole--.
Claim 2 recites the limitation “a via” in lines 2-3. It is not clear what structure is encompassed by the term ‘via’ (this appears to be a mistranslation). For purposes of examination the limitation is treated as reading --an aperture--.
Claim 2 recites the limitation “a bottom end of the elastic correcting band” in line 2. It is not clear if this is the same as the ‘lower end of the elastic correcting band’ previously recited in claim 1, or a distinct element. For purposes of examination it appears that the ‘bottom end’ and the ‘lower end’ are the same element.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “a massage area defined in the middle of an outer surface of a side of the hallux” in lines 3-4. This limitation encompasses a part 
Claim 2 depends from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty (US 1,444,747) in view of Dushey et al. (US 201/0333243), herein Dushey.
Regarding claim 1, Dushey discloses a shoe for massaging the inner side of hallux, comprising: a sole, a vamp (upper 10, 11) mounted on the sole, and a correction band (strip 16) with both ends installed to an inner side of the vamp and a top side of the sole respectively (Fig. 3); the elastic correction band comprising a fixed part disposed separately on both sides of the correction band, and the fixed part at an upper end of the elastic correction band being fixedly installed onto an inner side of the vamp, and the fixed part at a lower end of the elastic correction band being fixedly installed onto a top side of the sole (page 1, lines 58-75; Fig. 1-3).

McNulty does not disclose that the correction band has a massage area configured to be defined in the middle of an outer surface of a side of the hallux, and a plurality of massage bumps disposed on the massage area. Dushey further teaches that the bands may have a massage area (including at a location configured to be at the middle of an outer surface of the hallux), the massage area including a plurality of bumps. The massage area acts to stimulate blood flow in between the toes and effect a massaging function (paragraph 0022, 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a massage area with massage bumps, as taught by Dushey, to the correction band of McNulty in order to stimulate blood flow in between the toes and effect a massaging function.
Regarding claim 2, McNulty discloses that the sole comprises an outsole (tread member 19 and outer sole 27), a Laban insole (insole 14) installed onto a top side of the outsole, a via (slit 18) formed on the Laban insole, and a bottom end of the elastic correction band passing through the via and being folded and fixed to a back side of the Laban insole (page 1, lines 71-75; Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732